         Case 1:18-cv-00681-RJL Document 122 Filed 01/21/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AARON RICH
                              Plaintiff,                   Civil Action No. 1:18-cv-00681-RJL
    v.                                                     Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                              Defendants.
O
                                             ERRATA

        The attached documents, Exhibit 1 – an email thread between Eden Quainton, counsel for
Defendants Butowsky and Couch, and Joshua Riley, et al., counsel for Plaintiff Rich, dated
January 5, 2020 through January 12, 20202, re: Rich v. Butowsky / Depositions; and Exhibit 3 –
an excerpt of WHEELER0000636, were originally filed as Dkt. 118-2 and Dkt. 118-4
respectively.1 The originally filed documents inadvertently failed to redact information that
should have been redacted. The inadvertently filed documents have been sealed and the properly
redacted Exhibit 1 and Exhibit 3 are filed as attachments hereto.

Dated: January 21, 2020
                                                /s/ _Meryl C. Governski _______________
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW, Washington DC 20005
                                                Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                mgovernski@bsfllp.com
                                                jriley@bsfllp.com

                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                WILLKIE FARR GALLAGHER LLP
                                                1875 K Street NW, Washington, DC 20006
                                                Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                mgottlieb@willkie.com

                                                Attorneys for Plaintiff Aaron Rich


1
  Plaintiff separately filed a motion to keep the information contained in Dkts. 118-2 and 118-4
under seal, Dkt. 121. Plaintiff is filing redacted versions of Exhibit 1 and Exhibit 3, and hereby
incorporates the arguments as to those documents made in the motion to keep under seal.
